DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 29-33, and 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeya et al. (hereinafter “Takeya” US 2017 / 0025399).

As pertaining to Claim 26, Takeya discloses (see Fig. 1 and Fig. 2) a light emitting display apparatus (100) comprising:
a first wafer assembly (114) that includes:
a first dielectric layer (120);
a light emitter layer (110) with an array of light emitters (112) disposed in the first dielectric layer (120), wherein the array (112) includes at least a red light emitter, a green light emitter, and a blue light emitter (see (112a, 112b, 112c); and see Page 3, Para. [0044]-[0048]); and 
a first plurality of metal regions (31, 23) disposed in the first dielectric layer (120), wherein each of the first plurality of metal regions (31, 23) is disposed directly underneath, and coupled with, a corresponding one of the red, green, or blue light emitter (see (112a, 112b, 112c)), wherein the metal regions (31, 23) in the first plurality of metal regions (31, 23) are anodes (i.e., p-type semiconductor regions) for respective light emitters of the array of light emitters (112; see Page 3, Para. [0049]); and
a second wafer assembly (132) that comprises a driving circuit (i.e., a TFT panel unit and drive circuit) formed thereon to drive the array of light emitters (112), wherein the second wafer assembly (132) includes:
	a first interlayer dielectric layer (150);
a plurality of vias (152) that run through the first dielectric layer (150);
a second interlayer dielectric layer (see the layer between (150) and (132)) coupled with the first interlayer dielectric layer (150); and

wherein the first wafer assembly (114) is bonded with the second wafer assembly (132) such that each of the first plurality of metal regions (31, 32) is coupled and aligned with a respective one of the second plurality of metal regions (134) through metal-to-metal bonds, wherein the first wafer assembly (114) and the second wafer assembly (132) are aligned with an alignment accuracy of less than or equal to approximately 5 um (see Fig. 1; and note that the first wafer assembly (114) and the second wafer assembly (132) are accurately aligned per design; note further that the applicant’s originally filed disclosure does not define any particular means of differentiating the claimed “accuracy” from the “accuracy” defined by Takeya; and see Page 4 through Page 5, Para. [0057]-[0062]).

As pertaining to Claim 29, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitter layer (110) includes a transparent electrode layer (116; see Page 3, Para. [0046]; and Page 4, Para. [0055]).

As pertaining to Claim 30, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitters (112) are light emitting diodes (see Page 3, Para. [0046]-[0047]).

As pertaining to Claim 31, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitting diodes have Indium Gallium Nitride active layers (see Page 3, Para. [0049]).

As pertaining to Claim 32, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitting display apparatus (100) is a computing device (i.e., a display device for a wearable apparatus, a smartphone, or a TV; see Page 1, Para. [0007]) further comprising a processor (i.e., a controller) coupled with the driving circuit (i.e., the TFT panel unit and drive circuit; see Page 4, Para. [0059]).

As pertaining to Claim 33, Takeya discloses (see Fig. 1 and Fig. 2) that the driving circuit (i.e., the TFT panel unit and drive circuit) is formed with complementary metal oxide semiconductor (CMOS) transistors or thin film transistors (TFTs; see Page 4, Para. [0059]).

As pertaining to Claim 35, Takeya discloses (see Fig. 1 and Fig. 2) a method comprising:
forming a first wafer assembly (114), which includes:
providing a first dielectric layer (120);
disposing a light emitter layer (110) with an array of light emitters (112) in the first dielectric layer (120), wherein the array (112) includes at least a red light emitter, a green light emitter, and a blue light emitter (see (112a, 112b, 112c); and see Page 3, Para. [0044]-[0048]); and 

forming a second wafer assembly (132) that comprises a driving circuit (i.e., a TFT panel unit and drive circuit) formed thereon to drive the array of light emitters (112), wherein forming the second wafer assembly (132) includes:
	providing a first interlayer dielectric layer (150);
forming a plurality of vias (152) to run through the first dielectric layer (150);
coupling a second interlayer dielectric layer (see the layer between (150) and (132)) with the first interlayer dielectric layer (150); and
disposing a second plurality of metal regions (134) in the second dielectric layer (again, see the layer between (150) and (132)), including coupling each of the plurality of vias (152) of the first interlayer dielectric layer (150) with a respective one of the second plurality of metal regions (134) of the second interlayer dielectric layer (again, see the layer between (150) and (132)); and
bonding the first wafer assembly (114) with the second wafer assembly (132), including coupling and aligning each of the first plurality of metal regions (31, 32) with a respective one of the second plurality of metal regions (134) 

As pertaining to Claim 36, Takeya discloses (see Figs. 3A-3D) that the light emitter wafer of the first wafer assembly (see (114) in Fig. 1) includes a buffer layer (see (21) in Figs. 3A-3C) and the method further comprises removing the buffer layer (see Fig. 3D; and see Page 5, Para. [0064]-[0068]).

As pertaining to Claim 37, Takeya discloses (see Figs. 3J and 3L, for example) that the light emitter wafer (see (114) in Fig. 1) includes a nucleation layer (i.e., a sacrificial layer; see (21d, 21da) in Figs. 3J and 3L) and the method further comprises removing the nucleation layer (see Fig. 3L; and see Page 5, Para. [0072]-[0075]).

As pertaining to Claim 38, Takeya discloses (see Fig. 1 and Fig. 2) depositing a transparent electrode layer (116) on the light emitter layer (110; see Page 3, Para. [0046]; and Page 4, Para. [0055]).

As pertaining to Claim 39, Takeya discloses (see Fig. 1 and Fig. 2) that the transparent electrode layer (116) is a cathode layer (i.e., an n-type semiconductor region; again, see Page 3, Para. [0046] and [0049]; and Page 4, Para. [0055]).

As pertaining to Claim 40, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitter layer (112) includes an array of light emitting diodes (see Page 3, Para. [0046]-[0047]).

As pertaining to Claim 41, Takeya discloses (see Fig. 1 and Fig. 2) that the driving circuit (i.e., the TFT panel unit and drive circuit) is formed with complementary metal oxide semiconductor (CMOS) transistors or thin film transistors (TFTs; see Page 4, Para. [0059]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya in view of Raring et al. (hereinafter “Raring” US 9,653,642).

As pertaining to Claim 34, Takeya does not explicitly disclose that the array of light emitters has a pitch of less than or equal to 5 micrometers and the wafer is a silicon, sapphire, silicon carbide, or gallium nitride wafer.
However, in the same field of endeavor, Raring discloses (see Figs. 6a and 6g; and Figs. 12a and 12b) a light emitting display apparatus (i.e., a flat panel display apparatus comprising light-emitting diodes) and an associated method for fabricating the light emitting display apparatus (see Col. 5, Ln. 33-67 through Col. 6, Ln. 1-53) comprising a light emitter layer (i.e., a micro-LED layer; see the Transferred Portion in Fig. 6a; and see (408) in Fig. 6g) that includes an array of light emitters (see Fig. 6g); and a wafer (i.e., a carrier wafer or carrier substrate; see Fig. 12b, as an example) coupled with the light emitter layer (again, see Fig. 12b, as an example), wherein the wafer (i.e., carrier wafer or carrier substrate) includes a driving circuit (i.e., a TFT panel unit and drive circuit) formed thereon to drive the light emitters (i.e., the micro-LEDs; see Col. 40, Ln. 3-67 through Col. 41, Ln. 1-5; Col. 42, Ln. 23-67 through Col. 43, Ln. 1-9; and Col. 47, Ln. 6-53), wherein the array of light emitters (see Fig. 6g, for example) has a pitch of less than or equal to 5 micrometers and the wafer (i.e., the carrier wafer or carrier substrate) is a silicon, sapphire, silicon carbide, or gallium nitride wafer (see Col. 46, Ln. 47-61; and see Col. 47, Ln. 54-67 through Col. 48, Ln. 1-16).  Raring discloses a light emitting display apparatus and fabrication method that is known in the art to improve light-emitting diode efficiency, improve brightness, improve driving capability, reduce manufacturing challenges, and improve reliability through the patterning of micro-LED structures onto a donor or handle wafer and subsequently 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeya with the teachings of Raring such that the light emitting display apparatus disclosed by Takeya is provided with the advantages and/or structural and/or fabrication benefits suggested by Raring, known to improve light-emitting diode efficiency, improve brightness, improve driving capability, reduce manufacturing challenges, and improve reliability, such as by providing an array of light emitters that has a pitch of less than or equal to 5 micrometers and a wafer that is a silicon, sapphire, silicon carbide, or gallium nitride wafer as suggested by Raring.

As pertaining to Claim 43, Takeya does not explicitly disclose that the light emitter wafer includes an array of light emitters that have a pitch of less than or equal to 5 micrometers.
However, in the same field of endeavor, Raring discloses (see Figs. 6a and 6g; and Figs. 12a and 12b) a light emitting display apparatus (i.e., a flat panel display apparatus comprising light-emitting diodes) and an associated method for fabricating the light emitting display apparatus (see Col. 5, Ln. 33-67 through Col. 6, Ln. 1-53) comprising a light emitter layer (i.e., a micro-LED layer; see the Transferred Portion in Fig. 6a; and see (408) in Fig. 6g) that includes an array of light emitters (see Fig. 6g); and a wafer (i.e., a carrier wafer or carrier substrate; see Fig. 12b, as an example) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeya with the teachings of Raring such that the light emitting display apparatus disclosed by Takeya is provided with the advantages and/or structural and/or fabrication benefits suggested by Raring, known to improve light-emitting diode efficiency, improve brightness, improve driving capability, reduce manufacturing challenges, and improve reliability, such as by providing an array of light emitters that has a pitch of less than or equal to 5 micrometers as suggested by Raring.


Claims 44 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya in view of Newell et al. (hereinafter “Newell” US 9,829,710).

As pertaining to Claim 44, Takeya discloses (see Fig. 1 and Fig. 2) a light emitting display apparatus (100) comprising:
a first wafer assembly (114) that includes:
a first dielectric layer (120);
a light emitter layer (110) with an array of light emitters (112) disposed in the first dielectric layer (120), wherein the array (112) includes at least a red light emitter, a green light emitter, and a blue light emitter (see (112a, 112b, 112c); and see Page 3, Para. [0044]-[0048]); and 
a first plurality of metal regions (31, 23) disposed in the first dielectric layer (120), wherein each of the first plurality of metal regions (31, 23) is disposed directly underneath, and coupled with, a corresponding one of the red, green, or blue light emitter (see (112a, 112b, 112c)), wherein the metal regions (31, 23) in the first plurality of metal regions (31, 23) are anodes (i.e., p-type semiconductor regions) for respective light emitters of the array of light emitters (112; see Page 3, Para. [0049]); and
a second wafer assembly (132) coupled with the light emitter layer (110), wherein the wafer assembly (132) comprises a driving circuit (i.e., a TFT panel unit and drive circuit) formed thereon to drive the array of light emitters (112), wherein the second wafer assembly (132) includes:

a plurality of vias (152) that run through the first dielectric layer (150);
a second interlayer dielectric layer (see the layer between (150) and (132)) coupled with the first interlayer dielectric layer (150); and
a second plurality of metal regions (134) disposed in the second dielectric layer (again, see the layer between (150) and (132)), wherein each of the plurality of vias (152) of the first interlayer dielectric layer (150) is coupled with a respective one of the second plurality of metal regions (134) of the second interlayer dielectric layer (again, see the layer between (150) and (132)),
wherein the first wafer assembly (114) is bonded with the second wafer assembly (132) such that each of the first plurality of metal regions (31, 32) is coupled and aligned with a respective one of the second plurality of metal regions (134) through metal-to-metal bonds, wherein the first wafer assembly (114) and the second wafer assembly (132) are aligned with an alignment accuracy of less than or equal to approximately 5 um (see Fig. 1; and note that the first wafer assembly (114) and the second wafer assembly (132) are accurately aligned per design; note further that the applicant’s originally filed disclosure does not define any particular means of differentiating the claimed “accuracy” from the “accuracy” defined by Takeya; and see Page 4 through Page 5, Para. [0057]-[0062]).

	While Takeya suggests that the display device is a wearable display device, Takeya does not explicitly disclose that the display device is a head mounted display 
In fact, in the same field of endeavor, Newell suggests (see Fig. 1) that it was well-known in the art before the effective filing date of the claimed invention to implement the wearable display device disclosed by Takeya in a head mounted display device (100) comprising a mount (102) to be positioned on a head of a user, wherein the light emitting display (see (104A, 104B), which is analogous to the light emitting display disclosed by Takeya) is coupled with the mount (102) such that the light emitting display (104A, 104B) is to be positioned proximate the user’s eyes when the mount (102) is positioned on the user’s head (see Col. 2, Ln. 32-62; Col. 4, Ln. 8-22; and Col. 7, Ln. 56-67 through Col. 8, Ln. 1-25).  It is a goal of Newell to provide improved techniques for manufacturing and using display panels, such as the display panel disclosed by Takeya, in a cost-effective manner in applications including head-mounted virtual reality and augmented reality display applications (see Col. 1, Ln. 14-40).  Newell further suggests that implementing the display panel, such as that disclosed by Takeya, in a head mounted display device can allow for improved sizing, resolution, and operational characteristics particularly suited for head mounted display devices (again, see Col. 2, Ln. 32-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeya with the teachings of Newell such that the display device disclosed by Takeya is a head 

As pertaining to Claim 47, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitters (112) are light emitting diodes having Indium Gallium Nitride active layers (see Page 3, Para. [0046]-[0047] and [0049]).

As pertaining to Claim 48, Takeya discloses (see Fig. 1 and Fig. 2) that the light emitter layer (110) includes a transparent electrode layer (116; see Page 3, Para. [0046]; and Page 4, Para. [0055]) and the driving circuit (i.e., the TFT panel unit and drive circuit) is formed with complementary metal oxide semiconductor (CMOS) transistors or thin film transistors (TFTs; see Page 4, Para. [0059]).

As pertaining to Claim 49, Newell discloses (see Fig. 1) that the head mounted display device (100) is an augmented reality display device (see Col. 2, Ln. 32-62).

As pertaining to Claim 50, Newell discloses (see Fig. 1) that the head mounted display device (100) is an virtual reality display device (see Col. 2, Ln. 32-62).


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Takeya in view of Newell and further in view of Raring.

As pertaining to Claim 46, neither Takeya nor Newell explicitly discloses that the array of light emitters has a pitch of less than or equal to 5 micrometers.
However, in the same field of endeavor, Raring discloses (see Figs. 6a and 6g; and Figs. 12a and 12b) a light emitting display apparatus (i.e., a flat panel display apparatus comprising light-emitting diodes) and an associated method for fabricating the light emitting display apparatus (see Col. 5, Ln. 33-67 through Col. 6, Ln. 1-53) comprising a light emitter layer (i.e., a micro-LED layer; see the Transferred Portion in Fig. 6a; and see (408) in Fig. 6g) that includes an array of light emitters (see Fig. 6g); and a wafer (i.e., a carrier wafer or carrier substrate; see Fig. 12b, as an example) coupled with the light emitter layer (again, see Fig. 12b, as an example), wherein the wafer (i.e., carrier wafer or carrier substrate) includes a driving circuit (i.e., a TFT panel unit and drive circuit) formed thereon to drive the light emitters (i.e., the micro-LEDs; see Col. 40, Ln. 3-67 through Col. 41, Ln. 1-5; Col. 42, Ln. 23-67 through Col. 43, Ln. 1-9; and Col. 47, Ln. 6-53), wherein the array of light emitters (see Fig. 6g, for example) has a pitch of less than or equal to 5 micrometers and the wafer (i.e., the carrier wafer or carrier substrate; see Col. 46, Ln. 47-61; and see Col. 47, Ln. 54-67 through Col. 48, Ln. 1-16).  Raring discloses a light emitting display apparatus and fabrication method that is known in the art to improve light-emitting diode efficiency, improve brightness, improve driving capability, reduce manufacturing challenges, and improve reliability through the patterning of micro-LED structures onto a donor or handle wafer and subsequently transferring those micro-LED structures onto a reliable carrier 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeya and Newell with the teachings of Raring such that the light emitting display apparatus disclosed by Takeya is provided with the advantages and/or structural and/or fabrication benefits suggested by Raring, known to improve light-emitting diode efficiency, improve brightness, improve driving capability, reduce manufacturing challenges, and improve reliability, such as by providing an array of light emitters that has a pitch of less than or equal to 5 micrometers as suggested by Raring.


Response to Arguments

Applicant's arguments filed 12 May 2021 have been fully considered but they are not persuasive.  The applicant has generally asserted that none of the references relied upon by the examiner in the prior Office Action, particularly Takeya and Raring, teach or fairly suggest the “particular structures of the first and second wafer assemblies, as well as the way the first and second wafer assemblies are bonded” as recited in amended independent Claims 26, 35, and 44 (see Remarks at Pages 8 and 9).  The examiner respectfully disagrees for the reasons provided in the above rejections.  Specifically, the examiner respectfully maintains that the teachings of Takeya plainly suggest the claimed “first and second wafer assemblies” of independent Claims 26, 35, and 44 in accordance with the above rejections.  Therefore, the rejection of Claims 26, 29-41, 43-44, and 46-50 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622